The XXXXXXXXXXXXX denotes information that has been redacted.


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 7th of October, 2019
(the “Effective Date”) is by and between Aerie Pharmaceuticals, Inc., a Delaware
corporation with principal executive offices at 4301 Emperor Blvd. Suite 400,
Durham NC 27703 (the “Company”), and David Hollander, residing at XXXXXXXXXXXXX
(the “Executive”).
W I T N E S S E T H:
WHEREAS, Company desires to employ Executive as its Chief Research & Development
Officer; and
WHEREAS, Executive desires to accept such employment and to serve the Company in
such capacity, upon the terms and subject to the conditions contained in this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:
1.Employment. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, upon the terms and subject to the conditions of this
Agreement.
2.    Term. Subject to Sections 8 and 9 hereof, the Company agrees to employ
Executive and Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on November 11, 2019 or
sooner (the “Start Date”) and ending on the third anniversary of the Start Date
(the “Initial Term”). This Agreement will renew automatically for successive one
(1) year periods (each, a “Renewal Period”) unless either party gives notice of
non-renewal at least 90 days prior to the end of the Initial Term or the
then-current Renewal Period, as applicable (the Initial Term and any Renewal
Period are collectively referred to as the “Term”). Each additional Renewal
Period shall be added to the end of the next scheduled expiration date of the
Initial Term or Renewal Period, as applicable, as of the first day after the
last day on which notice may be given pursuant to the preceding sentence.
3.    Duties; Place of Performance; Etc.
(a)    Executive shall serve as Chief Research & Development Officer of the
Company and shall report to the Chairman & Chief Executive Officer of the
Company (the “CEO”). Subject to the direction of the Chairman & CEO and the
Board of Directors (the “Board”), as applicable, Executive shall have such
powers and perform such duties as are reasonably determined by the Chairman &
CEO and the Board, but shall be consistent with the duties customarily performed
by the Chief Research & Development Officer of a similarly situated company in
the United States.
(b)    Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the interests of the Company and shall not during the Term be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, which will
interfere with the performance by Executive of his duties hereunder or
Executive’s availability to perform such duties or that will adversely affect,
or negatively reflect upon, the Company. Following execution of this Agreement,
should Executive be, or desire to become, engaged as a consultant, owner,
director officer or advisor of any other venture, Executive must obtain the
prior written consent of the Board, which consent may be withheld in the Board’s
sole discretion.


- 1 -

--------------------------------------------------------------------------------




(c)    The duties to be performed by Executive hereunder shall be performed
primarily at the offices of the Company or such other place as the Board may
authorize; provided, however, that Executive understands that his duties will
require periodic travel, which may be substantial at times.
4.    Compensation. As full compensation for the performance by Executive of his
duties under this Agreement, the Company shall pay Executive as follows:
(a)    Base Salary. The Company shall pay Executive an annual base salary (the
“Base Salary”) equal to Four Hundred and Thirty Thousand Dollars ($430,000),
payable in accordance with the Company’s normal payroll practices. Executive’s
Base Salary may be increased at the discretion of the Board but may not be
decreased by the Board except as a proportional reduction, as to the salaries of
all other officers of the Company at the level of Vice President and above as
part of an overall reduction in salaries decided by the Board in good faith as
being in the best interests of the Company and its stockholders, and will only
be so reduced during such time as all such other executive officer salaries
remain so reduced.
(b)    Performance Bonus.
(i)    During the Term, Executive shall also be eligible to receive an annual
cash performance bonus (the “Performance Bonus”) based on a target equal of
fifty percent (50%) of Executive’s Base Salary. The actual amount of such
Performance Bonus shall be determined by the Board, or a designated committee
thereof, and shall be based on the achievement of specific performance
objectives to be established by the Chairman & CEO and approved by the Board, or
a designated committee thereof, on an annual basis (the “Performance Goals”).
Executive’s Performance Bonus with respect to calendar year 2019 will be One
Hundred Eighty-Five Thousand Dollars ($185,000) and will be payable on a date
certain in February 2020 (the “2019 Bonus Payment Date”). If Executive
voluntarily leaves or is terminated for cause within two years of the 2019 Bonus
Payment Date, Executive will pay the Company back the full amount of such Bonus
within 10 days of leaving his position.
(ii)    During the Term of this Agreement, Executive and the Chairman & CEO
shall meet no later than the end of each year to mutually determine Executive’s
performance objectives for the subsequent calendar year, which objectives shall
be approved by the Board, or a designated committee thereof. If Executive and
the Chairman & CEO are unable to agree upon such objectives for the relevant
year despite mutual good faith efforts to do so, then the objectives will be
determined in the good faith discretion by the Chairman & CEO no later than
January 15th and will be communicated promptly to Executive in writing after
being so determined and will be deemed to have been accepted by Executive.
(iii)    Subject to the terms of paragraph 4(b)(i), hereof any Performance Bonus
payable to Executive pursuant to this Section 4(b), shall be paid to Executive
on or before March 15th of the subsequent calendar year, subject to continued
employment through the date of payment.
 
(c)    Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to Executive under this Section 4.
(d)    Equity Grants.
(i)    Stock Options. As soon as practicable after the Start Date, the Company
will grant to Executive an option (the “Initial Option”) pursuant to the
Company’s Inducement Award Plan (the


- 2 -

--------------------------------------------------------------------------------




“Inducement Plan”) to purchase 110,000 shares of common stock of the Company
(the “Initial Option Shares”). The exercise price per share of Executive’s
Initial Option will be equal to the closing NASDAQ quote on the date that the
Initial Option is granted. The Initial Option shall vest, subject to Executive’s
continued employment, as follows: (A) one-quarter of the Initial Option Shares
shall vest and become exercisable on the first anniversary of the Start Date
(the “Initial Vesting Date”) and (B) the balance of the Initial Option Shares
shall vest and become exercisable in thirty-six (36) equal monthly installments
on each consecutive monthly anniversary of the Initial Vesting Date. The final
terms of the Initial Option shall be set forth in an individual option award
agreement to be provided to Executive and in the Inducement Plan.
(ii)    Restricted Stock. As soon as practicable after the Start Date, the
Company will grant to Executive 25,000 shares of restricted common stock of the
Company (the “Restricted Stock”) pursuant to the Inducement Plan. The Restricted
Stock shall vest, subject to Executive’s continued employment, in four equal
annual installments on each of the first four annual anniversaries of the Start
Date. The final terms of the Restricted Stock shall be set forth in an
individual restricted stock award agreement to be provided to Executive and in
the Inducement Plan.
(iii)    Additional Equity Grants. During the Term hereof, Executive will be
eligible to receive equity incentive awards, which may be in the form of stock
options, restricted stock grants or other equity incentive awards under or
outside of the Company’s Amended and Restated Omnibus Incentive Plan and under
any successor equity incentive plans of the Company, as the Board in its sole
discretion determines to be appropriate.
(e)    Expenses. The Company shall reimburse Executive for all normal, usual and
necessary expenses incurred by Executive in furtherance of the business and
affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
(f)    Insurance.
(i)    Executive shall be designated as a named insured on any directors’ and
officers’ liability insurance the Company may have.
(ii)    The Company will provide Executive, at the Company’s expense, with a
life insurance benefit plan with terms and coverage appropriate for Executive’s
position with the Company, which policy amount shall be equal to no less than
one year’s Base Salary in effect at the time the policy was acquired. The
Company also will provide Executive with medical, dental, vision, short-term and
long-term disability plans in accordance with the current Company benefits
program.
(g)    Executive Benefits. Executive will receive the Company’s standard
employee benefits package (including health and disability insurance with
ninety-five percent (95%) of the cost paid by the Company, participation in the
Company’s 401(k) plan subject to the terms and conditions thereof) as such
package and policies are in effect from time to time, and as such benefits
package may be adjusted by the Board in good faith during the Term hereof, as
applicable to all employees, which benefits package can be increased, but cannot
be decreased unless such decrease is effected in connection with, and is
proportional to, an overall reduction in the relevant benefits to all executive
officers, and will only be so reduced during such time as all such other
relevant executive officer benefits remain so reduced.


- 3 -

--------------------------------------------------------------------------------




(h)    Vacation. Executive shall, during the Term, be entitled to four (4) weeks
of vacation per annum, in addition to eleven (11) holidays and six (6) sick days
provided as part of the Company’s benefit programs.
5.    Confidential Information and Inventions.
(a)    Executive recognizes and acknowledges that in the course of his duties he
is likely to receive confidential or proprietary information owned by the
Company, its Affiliates or third parties with whom the Company or any such
Affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its Affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
client lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any Affiliate or client of the
Company. Additionally, information that, by its nature and content, would be
readily recognized by a reasonable person to be proprietary to the Company shall
also be deemed Confidential and Proprietary Information. Executive expressly
acknowledges the trade secret status of the Confidential and Proprietary
Information and that the Confidential and Proprietary Information constitutes a
protectable business interest of the Company. Executive agrees not to:
(i)    use any such Confidential and Proprietary Information for personal use or
for others; and
(ii)    permanently remove any Company material or reproductions (including but
not limited to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof from the
Company’s offices at any time during his employment by the Company, except as
required in the execution of Executive’s duties to the Company; provided,
however, that Executive shall not be prevented from using or disclosing any
Confidential and Proprietary Information:
(A)    that Executive can demonstrate was known to him prior to the Effective
Date;
(B)    that is now, or becomes in the future, available to persons who are not
required, by contract or otherwise, to treat such information as confidential
unless such persons acquired the Confidential and Proprietary Information
through acts or omissions of Executive; or
(C)    that Executive is compelled to disclose pursuant to the order of a court
or other governmental or legal body having jurisdiction over such matter,
provided that (1) Executive shall give Company sufficient advance written notice
of such required disclosure to permit it to seek a protective order or other
similar order with respect to such Confidential and Proprietary Information, and
(2) thereafter Executive shall disclose only the minimum Confidential and
Proprietary Information required to be disclosed in order to comply, whether or
not a protective order or other similar order is obtained by the Company.


- 4 -

--------------------------------------------------------------------------------




The Confidential and Proprietary Information that is disclosed pursuant to this
paragraph shall remain Confidential and Proprietary Information for all other
purposes.
Notwithstanding the foregoing, nothing herein shall preclude Executive’s right
to communicate, cooperate or file a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise make disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower or
similar provisions of any such law or regulation; provided that in each case
such communications and disclosures are consistent with applicable law. In
addition, Executive acknowledges that Executive has received notice of the
immunity from liability to which Executive is entitled for the disclosure of
confidential information or a trade secret to the government or in a court
filing as provided by Federal law, as set forth in Exhibit A to this Agreement.
(b)    Executive agrees to immediately return to the Company all Company
material and reproductions thereof (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) in his possession upon request and in any
event immediately upon termination of employment.
(c)    Except with prior written authorization by the Company, Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
party to whom the Company or any of its Affiliates owes a legal duty of
confidence, at any time during or after his employment with the Company.
(d)    Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works, relating to the Company’s business
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith. Executive hereby
assigns to the Company all right, title and interest he may have or acquire in
all such Inventions; provided, however, that the Board may in its sole
discretion agree to waive the Company’s rights pursuant to this Section 5(d)
with respect to any Invention that is not directly or indirectly related to the
Company’s business. Executive further agrees to assist the Company in every
proper way (but at the Company’s expense) to obtain and from time to time
enforce patents, copyrights or other rights on such Inventions in any and all
countries, and to that end Executive will execute all documents necessary:
(i)    to apply for, obtain and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and
(ii)    to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
(e)    Executive acknowledges that while performing the services under this
Agreement Executive or other employees, agents or advisors of the Company or its
Affiliates in the course of their services on behalf of the Company, may locate,
identify and/or evaluate molecules, compounds, products and product candidates
having commercial potential in the specific segments of the pharmaceutical or
biotechnology


- 5 -

--------------------------------------------------------------------------------




research and development industries in which the Company is then operating (the
“Corporate Opportunities”). Executive understands, acknowledges and agrees that
Executive shall not pursue any such Corporate Opportunity for himself or for
others unless on behalf of the Company or unless such Corporate Opportunity is
first offered to the Company and the Board rejects such Corporate
Opportunity. Notwithstanding the foregoing, nothing in this Agreement shall be
construed as a limitation of Executive’s fiduciary duties as an officer and
director of the Company.
(f)    The provisions of this Section 5 shall survive any termination of this
Agreement.
6.    Non-Solicitation; Non-Disparagement.
(a)    During the Term and for a period of 12 months thereafter, Executive shall
not, directly or indirectly, without the prior written consent of the Company
engage in any Prohibited Solicitation. For purposes of this Agreement, a
“Prohibited Solicitation” shall mean Executive’s (i) directly or indirectly
hiring, contacting, inducing or soliciting (or assisting any Person to hire,
contact, induce or solicit) for employment any person who is, or within six
(6) months prior to the date of such hiring, contacting, inducing or soliciting
was, an employee of the Company or any of its Affiliates, or (ii) directly or
indirectly inducing or soliciting (or assisting any Person to induce or solicit)
any customer, client or vendor of, or other person having a business
relationship with, the Company or any of its Affiliates to terminate its
relationship or otherwise cease doing business in whole or in part with the
Company or any of its Affiliates, or directly or indirectly interfering with (or
assist any Person to interfere with) any relationship between the Company or any
of its Affiliates and any of their respective customers, clients, vendors or any
other business contacts.
(b)    During the Term and at all times thereafter, (i)  Executive agrees he
shall not, directly or indirectly, make or encourage any other individual to
make any public or private comments, orally or in written form (including,
without limitation by e-mail or other electronic transmission), whether or not
true, that would “disparage” the Company, or any of its officers, directors,
managers, or significant stockholders and (ii) the Company agrees not to issue
any public statement that would “disparage” Executive, and shall advise its
officers and directors not to make any such statement on the Company’s behalf.
“Disparaging” statements are those which impugn the character, capabilities,
reputation or integrity of the aforesaid individuals or entity or which accuse
the aforesaid individuals or entity of acting in violation of any law or
governmental regulation or of condoning any such action, or otherwise acting in
an unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner, but shall not include truthful statements required by due legal process.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
parties hereto or their successors from making truthful statements in the proper
performance of their jobs or that are required by applicable law, regulation or
legal process, and the parties shall not violate this provision in making
truthful statements in response to disparaging statements made by the other
party.
(c)    In the event that Executive materially breaches any provisions of
Section 5 or this Section 6, then, in addition to any other rights that the
Company may have, the Company shall be entitled to seek injunctive relief to
enforce the restrictions contained in such Sections, which injunctive relief
shall be in addition to any other rights or remedies available to the Company
under the law or in equity.
(d)    The right and remedy enumerated in Section 6(c) shall be independent of
and shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 are held to be invalid or unenforceable
because of the duration of such


- 6 -

--------------------------------------------------------------------------------




provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and in its reduced form such provision shall then be enforceable.
No such holding of invalidity or unenforceability in one jurisdiction shall bar
or in any way affect the Company’s right to the relief provided in this
Section 6 or otherwise in the courts of any other state or jurisdiction within
the geographical scope of such covenants as to breaches of such covenants in
such other respective states or jurisdictions, such covenants being, for this
purpose, severable into diverse and independent covenants.
(e)    In the event that an actual proceeding is brought in equity to enforce
the provisions of Section 5 or this Section 6, Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available. Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 5 or this Section 6 that the covenants contained in such
Sections limit his ability to earn a living.
(f)    The provisions of this Section 6 shall survive any termination of this
Agreement.
7.    Representations and Warranties by Executive. Executive hereby represents
and warrants to the Company as follows:
(a)    Neither the execution or delivery of this Agreement nor the performance
by Executive of his duties and other obligations hereunder violate or will
violate any statute or law or conflict with or constitute a default or breach of
any covenant or obligation, including without limitation any non-competition
restrictions, under any prior employment agreement, contract, or other
instrument to which Executive is a party or by which he is bound (whether
immediately, upon the giving of notice or lapse of time or both).
(b)    Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Executive enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform his duties and other obligations hereunder.
(c)    Executive represents and warrants to the Company that he has not brought
and shall not bring with him to the Company, or use in the performance of his
responsibilities for the Company, any materials or documents of a former
employer which are not generally available to the public or which did not belong
to Executive prior to his employment with the Company, unless Executive has
obtained written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.
8.    Termination. Executive’s employment with the Company shall be at-will, and
either party may terminate the employment at any time for any reason or no
reason at all (subject to applicable notice requirements); provided, however,
that under certain circumstances, Executive may be entitled to receive payments
and other benefits from the Company following termination as described in
Section 9.


Notwithstanding the foregoing, should Executive voluntarily terminate his
employment, Executive shall provide the Company with no less than 30 days’ prior
written notice, which notice period may be waived or shortened by the Company.
9.    Severance.


- 7 -

--------------------------------------------------------------------------------




(a)    In the event that Executive’s employment is terminated by the Company
without Cause, or by Executive for Good Reason (each as hereinafter defined),
then, Subject to Section 9(d) and Section 10:
(i)    the Company shall pay Executive’s accrued but unpaid Base Salary through
the date of termination, at the rate in effect at the time of termination,
accrued but unused vacation, and reimburse Executive for any unreimbursed
business expenses incurred prior to the date of termination;
(ii)    the Company shall continue to pay Executive’s Base Salary at the rate in
effect at the time of termination (without regard to any reduction in Base
Salary that served as the basis for a resignation for Good Reason) for a period
of 12 months following the date of termination in accordance with the Company’s
ordinary payroll practice;
(iii)    to the extent permitted by applicable healthcare laws and provided that
Executive makes a timely election to continue coverage, the Company shall pay
directly to the insurance provider the premium for COBRA continuation coverage
for Executive and Executive’s dependents, less the amount payable by an active
employee for such coverage, for a period of 12 months or until he obtains new
employment, whichever comes first (the benefits described in this
Section 9(a)(iii) shall be referred to as the “Continued Benefits”).
Notwithstanding the foregoing, in the event that applicable healthcare laws do
not permit continuation of coverage, then the Company shall reimburse Executive
for the costs of obtaining coverage in an amount not to exceed the coverage
amounts paid or payable by Executive immediately prior to the date of
termination; and
(iv)    the vesting applicable to all Equity Awards granted during the Term
shall cease immediately and Executive shall have a period of 90 days to exercise
any and all vested Equity Awards, after which time all Equity Awards shall
expire; provided, however, that no such Equity Award that is an option shall be
exercisable after the expiration of its maximum term pursuant to the terms
thereof.
(b)    In the event that Executive’s employment is terminated by the Company for
Cause, or by Executive other than for Good Reason, then:
(i)    the Company shall pay Executive’s accrued but unpaid Base Salary through
the date of termination, at the rate in effect at the time of termination,
accrued but unused vacation, and reimburse Executive for any unreimbursed
business expenses incurred prior to the date of termination;
(ii)    Executive shall not be entitled to receive any payments or Continued
Benefits described in this Section 9;
(iii)    Executive shall reimburse the Company for the 2019 Bonus, as
applicable; and
(iv)    the vesting applicable to all Equity Awards shall cease immediately and
Executive shall have a period of 90 days to exercise any and all vested Equity
Awards, after which time all Equity Awards shall expire; provided, however, that
no such Equity Award that is an option shall be exercisable after the expiration
of its maximum term pursuant to the terms thereof.
(c)    If a Change in Control occurs during the Term and the successor
corporation (or a parent or subsidiary of the successor corporation) (1) does
not offer Executive employment on terms comparable to Executive’s then existing
terms of employment with the Company and in connection therewith, Executive
terminates employment; or (2) Executive’s employment is terminated by such
successor corporation without Cause or by Executive for Good Reason, within
one-year after the Change in Control, then:


- 8 -

--------------------------------------------------------------------------------




(i)    the Company shall pay Executive’s accrued but unpaid Base Salary through
the date of termination, at the rate in effect at the time of termination,
accrued but unused vacation, and reimburse Executive for any unreimbursed
business expenses incurred prior to the date of termination;
(ii)    the Company shall continue to pay Executive’s Base Salary at the rate in
effect at the time of termination (without regard to any reduction in Base
Salary that served as the basis for a resignation for Good Reason) for a period
of 18 months following the date of termination in accordance with the Company’s
ordinary payroll practice;
(iii)    the Company shall pay Executive a Performance Bonus in an amount equal
to 1.5 times the greater of (1) the target bonus for the applicable calendar
year; and (2) the average of the Performance Bonus received by Executive for the
two years immediately preceding termination;
(iv)    the Company shall provide the Continued Benefits to Executive for a
period of 18 months following the date of termination or until he obtains new
employment, whichever comes first; and
(v)    All unvested Equity Awards shall immediately vest in full and remain
exercisable, if applicable, for a period of 90 calendar days following the date
of such termination; provided, however, that no such Equity Award that is an
option shall be exercisable after the expiration of its maximum term pursuant to
the terms thereof. In order to give effect to the foregoing provision,
notwithstanding anything to the contrary set forth in any agreement governing an
Equity Award regarding immediate forfeiture of unvested shares upon termination
of service or the duration of post-termination of service exercise periods,
following any termination of Executive’s employment, none of Executive’s equity
incentive awards shall terminate with respect to any vested or unvested portion
subject to such Equity Award before 90 days following such termination.
(d)    This Section 9 sets forth the only obligations of the Company with
respect to the termination of Executive’s employment with the Company, and
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
this Section 9. Further, notwithstanding anything to the contrary contained
herein, the Company shall have no obligation to pay, and Executive shall have no
right to receive, any compensation, benefits or other consideration provided for
in this Section 9 (other than any accrued but unpaid Base Salary through the
date of termination and any reimbursement of unreimbursed expenses incurred
prior to the date of termination) (the “Payments”) unless Executive executes an
agreement in a form satisfactory to the Company (the “Release Agreement”)
releasing the Company from any and all liability in connection with Executive’s
employment or the termination thereof that becomes effective no later than 60
days following Executive’s termination (the “Release Deadline”). Except as
required by Section 10, the Payments will commence on the first payroll period
following the Release Agreement becoming effective; provided, that (i) if the
Payments (or any portion thereof) constitute “deferred compensation” within the
meaning of Section 409A (as defined in Section 10) and (ii) the period
commencing on the date of termination and ending on the Release Deadline spans
two calendar years, then the Payments (or such portion thereof that constitute
“deferred compensation”) will commence on the later of the Release Agreement
becoming effective and the first payroll date of the Company in the second
calendar year. Any portion of the Payments that is delayed due to the
application of the preceding sentence shall be made on the date that the
Payments commence.
(e)    Effective as of the date of any termination of Executive’s employment,
unless otherwise agreed to by Executive and the Board, upon termination of
Executive’s employment hereunder for any reason, Executive shall be deemed to
have resigned from all offices held at the Company or any subsidiary or other


- 9 -

--------------------------------------------------------------------------------




Affiliate of the Company at the date of such termination, including without
limitation the position of General Counsel.
(f)    The Company shall withhold all applicable federal, state and local taxes
and social security and such other amounts as may be required by law from all
amounts payable to Executive under this Section 9.
(g)    The provisions of this Section 9 shall survive any termination of this
Agreement.
(h)    For purposes of this Agreement, “Cause” shall include any of the
following:
(i)    Executive’s willful failure to perform the material duties or obligations
hereunder, or willful misconduct by Executive in respect of such duties or
obligations, including, without limitation, willful failure, disregard or
refusal by Executive to abide by specific, objective and lawful directions
received by him in writing constituting an action of the Board, which willful
failure, disregard or refusal is not cured by Executive within 30 days following
written notice from the Company.
(ii)    any willful, intentional or grossly negligent act by Executive having
the reasonably foreseeable effect of actually and substantially injuring,
whether financial or otherwise, the business or reputation of the Company;
(iii)    Executive’s indictment of, or plea of nolo contender to, any felony;
(iv)    Executive being convicted of a misdemeanor involving moral turpitude
that causes, or could reasonably be expected to cause, substantial harm to
business or reputation of the Company;
(v)    the determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Executive engaged in some form of harassment prohibited by
law (including, without limitation, age, sex or race discrimination); provided,
however, that Cause shall not exist under this clause (v) unless the Company
gives written notice to Executive where such notice describes with particularity
the alleged act(s) at issue and has given Executive an opportunity to be heard
at a meeting of the Board with or without counsel, and the Board provides
Executive with a summary of its findings;
(vi)    any conduct on the part of Executive that constitutes a breach of his
fiduciary duties to the Company;
(vii)    any misappropriation or embezzlement of the property of the Company or
its affiliates (whether or not a misdemeanor or felony) by Executive; or
(viii)    a material breach by Executive of this Agreement.
(i)    For purposes of this Agreement, “Good Reason” shall mean:
(i)    any material diminution by the Company of Executive’s title, duties,
reporting or Base Salary, other than as a proportional reduction, consistent
with the reductions in the salaries of all other executive officers of the
Company at the level of Vice President and above as part of an overall reduction
in salaries of executive officers of the Company, which proportional reduction
shall remain in effect only for such time as all such other executive officer
salaries remain so reduced; or


- 10 -

--------------------------------------------------------------------------------




(ii)    a material breach by the Company of Section 4 of this Agreement.
Notwithstanding the foregoing, should Executive wish to terminate this Agreement
for Good Reason, he must provide the Company with written notice of such Good
Reason within 30 days of the occurrence of such event and reasonably cooperate
with the Company in remedying the condition causing Good Reason for a period of
not more than 60 days (the “Cure Period”). If, following the Cure Period, the
condition causing Good Reason remains uncured, a termination of employment by
Executive for Good Reason shall be effective on the day following the expiration
of such cure period.
(j)    For purposes of this Agreement, “Change in Control” shall have the
meaning set forth in the Plan.
10.    Section 409A. Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, “Section
409A”) and that are payable in connection with Executive’s termination of
employment shall not commence unless and until Executive has also incurred a
“separation from service” within the meaning of Section 409A, unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A. If
Executive is, upon a separation from service, a “specified employee” within the
meaning of Section 409A, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
payment of any deferred compensation shall not commence until the earlier to
occur of: (i) the date that is six months and one day after Executive’s
separation from service, or (ii) the date of Executive’s death. Any payments
that are delayed due to the application of the preceding sentence shall be made
on the date that payments commence. For purposes of Section 409A, the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.
11.    Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between Executive and
the Company (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 11,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in Executive’s receipt on an after-tax basis,
of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Executive and the Company otherwise agree in
writing, any determination required under this Section 11 shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose reasonable determination shall be conclusive and binding upon Executive
and the Company for all purposes. For purposes of making the calculations
required by this Section 11, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Sections 280G and 4999
of the Code. Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 11. If a reduction in Payments is
necessary so that no portion of the Payments is subject to the excise tax under
Section 4999 of the Code, reduction shall occur in the manner that results in
the greatest economic benefit to Executive. If more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro


- 11 -

--------------------------------------------------------------------------------




rata. If this Section 11 is applied to reduce an amount payable to Executive,
and the Internal Revenue Service successfully asserts that, despite the
reduction, Executive has nonetheless received payments which are in excess of
the maximum amount that could have been paid to him without being subjected to
any excise tax, then, unless it would be unlawful for the Company make such a
loan or similar extension of credit to Executive, Executive may repay such
excess amount to the Company though such amount constitutes a loan to Executive
made at the date of payment of such excess amount, bearing interest at 120% of
the applicable federal rate (as determined under section 1274(d) of the Code in
respect of such loan).
12.    Miscellaneous.
(a)    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of North Carolina, without giving effect
to its principles of conflicts of laws.
(b)    Executive will be subject to such indemnification as is provided under
the Company’s Bylaws.
(c)    (c) Any dispute arising out of, or relating to, this Agreement or the
breach thereof (other than Sections 5 or 6 hereof), or regarding the
interpretation thereof, shall be exclusively decided by binding arbitration
conducted in North Carolina in accordance with the rules of the American
Arbitration Association (the “AAA”) then in effect before a single arbitrator
appointed in accordance with such rules. Judgment upon any award rendered
therein may be entered and enforcement obtained thereon in any court having
jurisdiction. The arbitrator shall have authority to grant any form of
appropriate relief, whether legal or equitable in nature, including specific
performance. Each of the parties agrees that service of process in such
arbitration proceedings shall be satisfactorily made upon it if sent by
registered mail addressed to it at the address referred to in clause (h) below.
The costs of such arbitration shall be borne proportionate to the finding of
fault as determined by the arbitrator. Judgment on the arbitration award may be
entered by any court of competent jurisdiction.
(d)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and assigns.
(e)    This Agreement and Executive’s rights and obligations hereunder, may not
be assigned by Executive. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets provided the
assignee entity which succeeds to the Company expressly assumes the Company’s
obligations hereunder and complies with the terms of this Agreement.
(f)    This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.
(g)    The failure of either party to insist upon the strict performance of any
of the terms, conditions and provisions of this Agreement shall not be construed
as a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
(h)    All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth


- 12 -

--------------------------------------------------------------------------------




on the first page of this Agreement, and shall be deemed given when so delivered
personally or by overnight courier, or, if mailed, five (5) days after the date
of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this clause (h).
(i)    This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
(j)    As used in this Agreement, “Affiliate” of a specified Person shall mean
and include any Person controlling, controlled by or under common control with
the specified Person.
(k)    The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
(l)    This Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.
(m)    Notwithstanding anything in this Agreement to the contrary, any payments
made to Executive herein shall be subject to any recoupment or clawback policy
adopted by the Company from time to time and to any requirement of applicable
law, regulation or listing standard that requires the Company to recoup or
clawback any compensation so paid.
[Signature page follows.]
 






- 13 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




AERIE PHARMACEUTICALS, INC.


By:    _/s/ Kathleen McGinley_______
Name:    Kathleen McGinley
Title:    Vice President, Human Resources and Corporate Services




EXECUTIVE


By:    _/s/ David Hollander_________
Name:    David Hollander    
Date:    10 October 2019






SIGNATURE PAGE JL EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------





EXHIBIT A


18 U.S.C. 1833(b) provides:
(1) IMMUNITY—An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that—
(A) is made—
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


(2) USE OF TRADE SECRET INFORMATION IN ANTI-RETALIATION LAWSUIT.—An individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual—
(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.




A-1

